Citation Nr: 0115354	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from July 1971 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  Hearing loss in the right ear is shown to have existed 
prior to the veteran's period of military service, and is not 
shown to have increased in severity beyond normal progression 
during his period of service.

3.  Hearing loss in the left ear was not demonstrated during 
the veteran's period of active service.

4.  The veteran has tinnitus due to inservice exposure to 
acoustic trauma. 

 
CONCLUSION OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during active duty.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2000).

2.  Bilateral tinnitus was incurred in active duty. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his service connection claim for hearing 
loss and tinnitus in September 1999.  In response, the RO 
forwarded a letter stating that it had requested the 
veteran's service medical records.  It also indicated that 
the veteran should submit copies of any service medical 
records in his possession, as well as information on VA and 
non-VA facilities at which he had received treatment for his 
claimed disability.

The record shows that the veteran served as a machinist's 
mate in the U.S. Navy.  Service medical records reveal that 
audiometric testing was performed in March 1971 during the 
veteran's induction physical.  The results of that testing 
are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
Not 
tested
50
LEFT
0
0
10
Not 
tested
18

Service medical records are negative for any complaints of or 
treatment for hearing loss.  They are also negative for any 
complaint, finding or diagnosis of tinnitus.  The report of 
the veteran's discharge examination does not evidence the 
administration of audiological testing.

The veteran was afforded a VA examination in November 1999.  
He reported a 25 year history of bilateral hearing loss and 
tinnitus.  He stated that the tinnitus was constant and 
bilateral, of varying pitch and volume, and sometimes 
accompanied by dizziness.  The examiner concluded that the 
most likely etiology of the tinnitus was military noise 
exposure.  With respect to the claimed hearing loss, 
audiometric testing revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
45
LEFT
10
10
15
30
30

The veteran's speech recognition scores were 96 percent for 
the right ear and 94 percent for the left ear.  The examiner 
concluded that the veteran's hearing was within normal limits 
for his left ear, and that he had mild high frequency 
sensorineural hearing loss in the right ear.

A statement from Dr. David Rudolph, the veteran's private 
ear, nose and throat specialist, was received in March 2000.  
Dr. Rudolph indicated that the veteran had been a patient 
since October 1999, and had presented with hearing loss and 
tinnitus.  The veteran's report of working as a machinist's 
mate in noise hazardous environments was noted.  Dr. Rudolph 
stated that audiometric testing revealed high frequency 
sensorineural hearing loss.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claims, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This liberalizing law is applicable to 
this claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is the be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO 
provided the veteran with a current VA examination of his 
claimed disabilities.  The veteran has not identified and the 
Board is not aware of any additional evidence or information 
which could be obtained to substantiate his claim.  In sum, 
the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995). 

A.  Hearing Loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board notes that the veteran is not entitled 
to the presumption of soundness regarding his right ear 
hearing loss.  Audiometric testing conducted during his March 
1971 induction physical revealed an auditory threshold of 50 
at 4000 Hertz and auditory thresholds of 30 decibels at 500 
and 2000 Hertz.  This level of impairment fell within the 
range that is considered a disability for VA purposes.  The 
veteran's service medical records are silent as to complaints 
of or treatment for hearing difficulties during service.  
Testing during the November 1999 VA examination revealed an 
auditory threshold of 45 at 4000 Hertz.  While this level of 
impairment also falls within the range that is considered 
disability for VA purposes, the Board notes that the November 
1999 test results reflect a slightly lower auditory threshold 
than the March 1971 testing disclosed.  Thus, the veteran's 
contention that his right ear hearing loss was aggravated in 
service is not supported by the evidence of record, and 
service connection must be denied.

With respect to the veteran's claimed left ear hearing loss, 
the Board finds that the evidence of record does not support 
the finding of a disability for VA purposes.  Audiometric 
testing during the veteran's induction physical examination 
resulted in auditory thresholds that did not meet the 
criteria for a disability under the law.  No complaints of 
hearing difficulty were recorded during service.  Audiometric 
testing in November 1999 also resulted in auditory thresholds 
that fail to meet VA criteria for disability.  The Board 
additionally notes that the veteran's speech recognition 
score on the Maryland CNC Test was 94% for the left ear.  As 
the claimed left ear hearing loss does not rise to the level 
contemplated by 38 C.F.R. § 3.385, service connection for 
hearing loss disability of the left ear must also be denied. 

B.  Tinnitus

The record indicates that the veteran experienced acoustic 
trauma during service.  He served as a machinist's mate, and 
reports that his duties were performed in machinery spaces 
such as engine rooms and boiler rooms without hearing 
protection.  He indicates that his post-service employment 
has involved no exposure to high levels of noise.  

Although there is no medical evidence of tinnitus either in 
service or for several years thereafter, the November 1999 VA 
examiner noted the likely etiology of the veteran's tinnitus 
to be military noise exposure, there is no evidence of an 
intercurrent source of significant noise exposure, and the 
veteran's private treating physician concluded that his 
tinnitus was secondary to noise exposure during service.  
Therefore, the Board concludes that the evidence of record 
has reached the level of equipoise with respect to whether 
the veteran's tinnitus originated in service.  Accordingly, 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107(b) (West 1991); .




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is granted.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

